Citation Nr: 0911154	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the bilateral hips, to include as due to radiation 
exposure.

2.  Entitlement to service connection for breathing problems, 
to include as due to radiation exposure.

3.  Entitlement to an increased, compensable evaluation for 
residuals of basal cell carcinoma of the right ear, left 
cheek, and right forearm.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.

(The issue of clear and unmistakable error (CUE) in a January 
1986 Board of Veterans' Appeals (Board) decision is addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. M.F.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from December 1951 to December 1953.  The 
appellant is the Veteran's spouse and payee, as he has been 
adjudicated incompetent for VA purposes.

This matter comes before the Board on appeal from June 2005 
and February 2007 rating decisions by the Winston-Salem, 
North Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The June 2005 decision 
reopened a previously denied claim of service connection for 
a bilateral hip disability, but confirmed and continued the 
denial on the merits.  The February 2007 decision granted 
service connection for bilateral hearing loss, rated 0 
percent disabling; denied service connection for breathing 
problems; denied increased evaluation for basal cell 
carcinoma; and denied entitlement to benefits under 38 C.F.R. 
§ 3.324.

These issues were previously before the Board in June 2008; 
at that time, the matter was remanded for issuance of a 
statement of the case (SOC) regarding the February 2007 
decision, and scheduling of a Board hearing.

The SOC was issued in September 2008, and following a request 
for extension of time in which to file a substantive appeal, 
the appeal was considered perfected through submission of 
December 2008 correspondence accepted in lieu of a VA Form 9.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in March 2009.  At that hearing, the 
appellant submitted additional evidence, as well as a waiver 
of initial RO consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to radiation while on active duty 
service, during Operation Upshot-Knothole.

2.  The evidence of record supports a finding of a causal 
relationship between currently diagnosed avascular necrosis 
of the bilateral hips and in service radiation exposure.

3.  There is no competent medical evidence of a current 
chronic lung disability manifested by breathing problems.

4.  Residuals of basal cell carcinomas of the face, to 
include the right ear and left cheek, are manifested by hypo- 
or hyper-pigmentation of the skin in an area over six square 
inches, and irregular skin texture in an area over six square 
inches.

5.  Residuals of basal cell carcinomas of the right forearm 
are manifested by a superficial unstable scar.

6.  Hearing loss disability is manifested by Level I acuity 
on the right and Level V acuity on the left.

7.  The Veteran has at least one service connected disability 
which is compensable.


CONCLUSIONS OF LAW

1.  Service connection for avascular necrosis of the 
bilateral hips is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2008).

2.  Service connection for a breathing problem is denied.  
38 U.S.C.A. §§ 1110, 1112, 1113 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).

3.  The criteria for a 30 percent evaluation, but no higher, 
for residuals of basal cell carcinoma of the face and head, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.118, Diagnostic Code 7800 (2007).

4.  The criteria for a 10 percent evaluation, but no higher, 
for residuals of basal cell carcinoma of the right forearm, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.118, Diagnostic Code 7803 (2007).

5.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic Code 6100 
(2008).

6.  Entitlement to a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities 
must be denied as a matter of law. 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the claim of service connection for avascular 
necrosis of the bilateral hips and entitlement to compensable 
evaluation for residuals of basal cell carcinoma, the Board 
is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed regarding either the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed.  Similarly, as the appeal with regard to the 
evaluation of bilateral hearing loss arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection, the Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required in connection 
with hearing loss.

No further discussion of the VCAA is required in the context 
of the claim for a 10 percent evaluation for multiple, 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324, either, as this involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Notice is required with regard to the claim of service 
connection for a disability manifested by breathing problems.  
Legally adequate notice was provided in April 2006 
correspondence, which informed the Veteran of the general 
elements of a claim for service connection, detailed the 
evidence and information necessary to substantiate the claim, 
and described the respective responsibilities of VA and the 
Veteran is providing such.  The letter also included 
information on VA policies and procedures with respect to 
assignment of effective dates and disability evaluations.  
The Veteran has been afforded a full and fair opportunity to 
meaningfully participate in the adjudication of his claim.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
here associated with the file service treatment records, VA 
inpatient and outpatient treatment records, and repeated 
statements from the Defense Threat Reduction Agency (DTRA) 
regarding the Veteran's radiation exposure.  The Veteran has 
submitted, or VA has obtained on his behalf, private medical 
records from OM Hospital, JO Clinic, and a variety of private 
doctors.  The Veteran has additionally provided copies of 
research studies and opinions from several private doctors, 
as well as statements from friends and relatives.  The 
Veteran has been examined in connection with his claims on 
several occasions, and his wife, as his representative, 
testified at a March 2009 personal hearing.  She also 
presented an expert witness.  Neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Avascular Necrosis of the Bilateral Hips

The Veteran contends that his currently diagnosed avascular 
necrosis of the hips is causally related to his in-service 
exposure to radiation from atmospheric testing of nuclear 
weapons.  The record very clearly establishes that the 
Veteran and his unit were present at Shot Badger during 
Operation Upshot-Knothole.  The Board concedes radiation 
exposure.

The appellant argues that presumptive service connection for 
the bilateral hip disability is warranted based on this 
exposure.  However, avascular necrosis is not a listed 
presumptive condition under 38 C.F.R. §§ 3.309 or 3.311, and 
hence service connection cannot be so established.

The Veteran may still show entitlement to benefits on a 
direct basis.  Disorders diagnosed after discharge will still 
be service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

It is not contended, nor do service treatment records show, 
any disease or injury of the hips during active military 
service.  The earliest evidence of a hip disability was in 
May 1978, when the Veteran reported a four year history of 
increasing hip pain.  He does state that pain actually began 
in 1960 or 1961, but Dr. JMH's reported history indicates 
that avascular necrosis was diagnosed by x-ray in 1977.  The 
Veteran underwent his first hip replacement surgery in May 
1978.  Records reflect continuous complaints of hip pain 
since that time, with repeated bilateral replacement 
surgeries and revisions.  Although both private and VA 
doctors noted the history of radiation exposure, no provider 
offered a definitive opinion on a possible nexus between the 
hip disability and radiation until January 2001.

In January 2001, Dr. REA reported that he had been treating 
the Veteran for 10 months.  He noted the radiation exposure 
in service, and stated, "With all the difficulties [the 
Veteran] is having with his spine and hip problems it is 
definitely conceivable that the patient's problems stem from 
small vessel vascular disease secondary to his exposure to 
the radiation from the nuclear test sites."  The doctor went 
on to opine, "I do feel that there is definite causality 
involved...."  In February 2001, Dr. REA stated that the 
Veteran's "exposure to radiation from the nuclear blast is 
definitely more likely than not the cause of his skeletal 
problems especially with the extensive small vessel vascular 
disease that he has."

In May 2004, Dr. NBR, a long time treating physician, 
submitted a medical opinion regarding the Veteran's hip 
disability.  While he had begun treating the Veteran only 
after the initial hip replacements and hence was not fully 
aware of the original diagnosis, he opined that radiation 
could be "an inciting cause" of degenerative arthritis of 
the hips due to aseptic necrosis.  He was not sure, however, 
if that was indeed the original diagnosis.

In July 2004, a VA doctor, Dr. LC, stated that the delayed 
effects of radiation exposure may include worsening of 
degenerative bone changes and cartilage.  Also in July 2004, 
the Veteran's sister in law, a registered nurse, opined that, 
based on her research and training, avascular necrosis could 
be caused by radiation exposure.  She also opined that there 
was no acceptable level of exposure.

At the March 2009 hearing before the undersigned, the 
appellant presented additional evidence and argument 
regarding the extent of the Veteran's exposure to radiation 
in service, and the possible role of that exposure in causing 
the bilateral hip disability.

The accompanying evidence indicated that some studies showed 
that exposure to significant levels of ionizing radiation 
could cause bone degeneration.  The exposure levels discussed 
were in excess of 6500 rads, though one study indicated that 
exposure to "as little as 16 Gy" or radiation (about 1600 
rads or rems, based on gamma radiation) could cause avascular 
necrosis of the femoral head in some patients.  Fractures 
became more common at 42 Gy.

The DTRA has certified that in this case the Veteran was 
likely exposed to a maximum on 550 rem on the skin, with 13.9 
rem as an upper limit in bone exposure.  These reflect 
exposures arrived at after DTRA modified the presumptions and 
formulae used to calculate dosimetry.

The Board finds that although the evidence of record reflects 
a fairly low dose of radiation, relative to the levels 
discussed in the studies relied upon by the appellant, the 
evidence does support a finding that it is scientifically 
sound to relate the development of avascular necrosis of the 
femoral head/hip to radiation exposure, as a general 
principle.  Moreover, numerous private doctors have opined, 
after reviewing the Veteran's medical history and his 
exposure to radiation, and conducting examinations, that in 
his particular case it is likely that radiation played a role 
in causing the currently diagnosed bilateral hip disability.  
No contrary evidence has been presented; denials appear to 
rely upon the extent of exposure, which is a generalization 
and does not deal with the specific facts of this case.  

Therefore, the Board finds that service connection for 
avascular necrosis of the bilateral hips is warranted, due to 
medical evidence establishing a nexus to in-service radiation 
exposure

Breathing Problems

The Veteran additionally contends that an unspecified 
breathing problem is related to his established in-service 
radiation exposure.  Although he did not identify a specific 
disease, the appellant did indicate that the claimed 
disability involved the lungs during her March 2009 
testimony.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of the medical evidence of record reveals no 
diagnosis of any chronic lung condition or disease.  In VA 
treatment records, the Veteran has consistently denied any 
lung problems, such as wheezing, coughing, or shortness or 
breath, and physical examination has been similarly negative.  
No private doctor has diagnosed or treated the Veteran for a 
lung disorder.  At the March 2009 hearing, the appellant 
stated that the Veteran has been treated frequently for 
pneumonia, but no such treatment or diagnosis is reflected in 
the medical evidence, and as a layperson, the appellant is 
not competent to render a diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the absence of competent medical evidence of a current 
disability, service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board need not 
reach the question of etiology.

The Board notes that VA and private records do show treatment 
for congestion related to allergies, and Dr. HJM, a private 
primary care physician, treated the Veteran for a deviated 
septum and blocked nasal passages secondary to a December 
1994 fracture of the nose.  Dr HJM also commented that the 
Veteran's glasses compressed his nasal passages to some 
degree.  Neither the allergies nor the physical deformity of 
the nose are alleged to be related to service, ether directly 
or through exposure to radiation, and hence are not 
considered here.  Moreover, treating doctors have very 
clearly identified nonservice connected etiologies for the 
conditions.

Evaluation of Residuals of Basal Cell Carcinoma

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Here, the residuals of basal cell carcinoma are rated under 
38 C.F.R. § 4.118 (2007), for skin disabilities.  The 
evaluation criteria were recently amended, effective October 
23, 2008.  The Board has determined that the newer criteria 
are not as advantageous to the Veteran, and hence continued 
evaluation under the criteria in effect prior to that date is 
appropriate. 

Under those older criteria, malignant neoplasms of the skin 
are rated under Code 7818.  Diagnostic Code 7818 provides 
that malignant skin neoplasms (other than malignant melanoma) 
are rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or rated on impairment of function.  
There is no showing or allegation of impaired function due to 
scars in this instance.  The RO has evaluated the Veteran as 
noncompensable under Code 7800, for disfigurement of the 
head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118 (2007), are: 

1) Scar is 5 or more inches (13 or more 
cm.) in length.
2) Scar is at least one-quarter inch (0.6 
cm.) wide at the widest part.
3) Surface contour of scar is elevated or 
depressed on palpation.
4) Scar is adherent to underlying tissue.
5) Skin is hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.).
6) Skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).
7) Underlying soft tissue is missing in 
an area exceeding six square inches (39 
sq. cm.).
8) Skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118 (2007). 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2007). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2007).

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118 (2007). 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118 (2007).  Diagnostic Code 7804 also directs the rater to 
see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 
(2007). 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118 (2007). 

The Veteran is seeking increased evaluations for scars at the 
sites of basal cell carcinoma removals in two widely 
separated areas of the body.  Scars of the right ear and left 
cheek clearly fall under Code 7800.  Scars of the right 
forearm, however, are not contemplated by the criteria of 
Code 7800, and may therefore be evaluated independently.

Medical records establish the occurrence and removal of 
multiple cancerous and precancerous lesions from the face, to 
include treatment for rash-type texture and color changes.  
The cheeks and right ear were the focus of treatment.  

At an October 2003 VA contract examination, the Veteran 
accurately reported a history of recurrent lesions of his 
ears, cheeks and arms.  He complained of scaly skin, rash, 
redness, ulcer formation, itching, shedding, tenderness, 
crusting and bleeding, and recurrent lesions.  He must stay 
out of the sun.  He was treated with immunosuppressive 
medications, topical ointments and creams, laser, 
cauterization, steroids, excision, and antibiotics, but 
lesions continue to recur.  The examiner identified areas of 
ulceration, exfoliation, crusting, and hyperpigmentation and 
abnormal skin texture of less than six square inches.  About 
18 percent of the whole body was involved.  Scars of the ear 
and nose measuring .5cm by .1cm were noted.

In a May 2006, following further surgical removal of lesions 
from the face and arms, the Veteran saw Dr. PPG, a 
dermatologist, in consultation.  The doctor noted the 
presence of scaly erythematous dermatitis of the nasal 
creases and numerous (20-30) hyperkeratotic skin lesions of 
the face.  The doctor stated that the in-service radiation 
exposure had had contributed to the current skin damage.

Also in May 2006, a friend of the Veteran submitted a 
statement regarding her lay observations of the Veteran's 
skin condition.  She cut his hair, and expressed concern over 
the many easily damaged lesions covering his head.  She was 
afraid of damaging them with scissors or a comb.  They bled 
easily and would crack.

A VA contract examination was conducted in August 2006.  The 
Veteran continued to complain of exudation, ulcer formation, 
shedding, crusting, and frequent bleeding.  The head, face, 
arms, hands, and ears, all areas exposed to the sun, were 
involved.  He limited his activity and use of hearing aids to 
avoid bleeding.  A scar of the right ear, measuring 1 cm by 
.3 cm, was noted.  The scar was not tender, disfiguring, 
adherent, unstable, deep, hypo or hyper pigmented, or 
abnormal in texture.  There was no asymmetry or distortion of 
features.  The right forearm was ulcerated, with exfoliation 
and abnormal texture over less than six square inches.  The 
doctor stated that 100 percent of exposed areas were 
involved, and 5 percent of the whole body.

Photographs of the Veteran's face and arms have been 
submitted, both by examining doctors and the appellant.  
Photographs of the right arm clearly show a small area of 
ulceration and unstable skin.  There is evidence that the 
ulcers had bled.  The total area involved on the forearm 
appears to be greater than 6 square inches, but less than 10, 
by the Board's estimate.

The photographs of the Veteran's face show isolated marks and 
scars, as well as areas of discoloration around the mouth and 
nasal creases.  The marks are slightly discolored, and are 
distinguishable by an apparently different texture from the 
surrounding skin; they appear slightly elevated, particularly 
on the right ear.  One area of scarring and/or lesion, behind 
the right ear, appears well over a quarter inch wide in any 
direction.  Finally, the areas of discoloration, with marked 
redness, to either side of the nose and down the creases to 
the mouth, as well as smaller, isolated areas of yellowing 
lesions or treated skin, are estimated by the total in excess 
of six square inches.

Based upon the medical evidence of record, the Board finds 
that under the applicable rating criteria in effect prior to 
October 23, 2008, increased, compensable evaluations for 
residuals of basal cell carcinoma of the face and head, and 
residuals of basal cell carcinoma of the right arm are 
warranted.

With respect to the face and head, under Code 7800, the Board 
finds that there are three characteristics of disfigurement 
present, warranting a 30 percent evaluation.  There is one 
scar/lesion behind the right ear which is over one quarter 
inch wide.  The same scar/lesion appears elevated in 
photographs; this same scar apparently interferes with the 
wearing of hearing aids, supporting the finding of elevation 
from the surrounding skin.  Finally, the discoloration of all 
areas of the face and head, taken as a whole, appears in the 
estimation of the Board to cover an area over six square 
inches.  

With respect to the right arm, the Board finds that the 
criteria of Code 7803 are most applicable.  As was noted 
above, the arm is not included in the criteria under Code 
7800, and hence a separate evaluation for the arm is 
allowable.  There is a small area observed on the right 
forearm which shows several scars or lesion sites.  These are 
red, and at least one is shown to be unstable by the bleeding 
and redness of the ulceration in photographs.  The scars are 
not noted to cause limitation of motion or function of the 
arm, and the area involved is less than 144 square inches.  A 
10 percent evaluation is warranted for the right forearm 
residuals of basal cell carcinoma.  

Evaluation of Hearing Loss

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

For cases involving exceptional patterns of hearing 
impairment, the schedular criteria stipulates that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).  

In this case, the veteran underwent a VA contract audiology 
examination in August 2006.  At that time, pure tone 
thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
25
30
50
70
LEFT
30
55
60
80

The average pure tone threshold was 44 in the right ear and 
56 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 72 
percent in the left ear.  The Veteran reported difficulty 
hearing, particularly in noisy settings.  The examiner 
diagnosed mild to severe sensorineural hearing loss 
bilaterally, with fair word recognition.  The use of hearing 
aids was recommended bilaterally.

At the March 2009 hearing, the appellant testified that the 
Veteran could no longer use hearing aids because they made 
his ears bleed, secondary to his skin condition. She stated 
that the Veteran could not hear, and that talking to him was 
"like talking to the wall."  

The appellant submitted a statement from the Veteran's 
current nursing home indicating that due to the progression 
of his Alzheimer's Disease, he would be unable to cooperate 
with an examination that depended on his responses.

Based on the audiometric testing of record, a hearing acuity 
level of I is set for the right ear, and V for the left ear, 
using Table VI.  Table VII then shows that a noncompensbale 
evaluation is warranted for those two hearing acuity levels.  
No compensable evaluation is warranted under the schedule.  

The appellant appears to argue that an extraschedular 
evaluation is warranted for hearing loss disability due to 
the inability to wear a hearing aid.  The threshold factor 
for extraschedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, the rating schedule for evaluation of hearing loss 
disability expressly provides that the disability is to be 
evaluated based on hearing acuity without the use of hearing 
aids.  38 C.F.R. § 4.85(a).  The criteria applied to the 
claim therefore squarely address the reported symptomatology 
and manifestations of the Veteran's hearing loss disability.  
The Schedule is therefore adequate, and further consideration 
of entitlement to an extraschedular evaluation is not 
warranted.  

38 C.F.R. § 3.324

Regulations provide that where a Veteran has two or more 
service connected disabilities, and none of these 
disabilities is rated compensable under the Schedule, a 
single 10 percent evaluation is assignable based on a showing 
that the noncompensable disabilities interfere with normal 
employability.  This rating may not be combined with any 
other compensation rating.  38 C.F.R. § 3.324.

Here, entitlement to a 10 percent evaluation under this 
regulation must be denied in light of the above decisions 
awarding compensable evaluations for several of the Veteran's 
service connected disabilities.  As a matter of law, the 
Veteran cannot meet the basic threshold eligibility 
requirements for entitlement.


ORDER

Service connection for avascular necrosis of the bilateral 
hips is granted.

Service connection for breathing problems is denied.

Entitlement to a 30 percent evaluation for residuals of basal 
cell carcinoma of the face, to include the right ear and 
cheek, is granted, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to a 10 percent evaluation for residuals of basal 
cell carcinoma of the right forearm is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


